 



EXHIBIT 10.44
AMENDMENT NO. 1 TO RATIFICATION AND AMENDMENT AGREEMENT AND
AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT
     AMENDMENT NO. 1 TO RATIFICATION AND AMENDMENT AGREEMENT AND AMENDMENT NO. 7
TO LOAN AND SECURITY AGREEMENT, dated as of April 19, 2007 (this “First
Ratification Amendment”), by and among HANCOCK FABRICS, INC., a Delaware
corporation, as Debtor and Debtor-in-Possession (“Parent”), HF MERCHANDISING,
INC., a Delaware corporation, as Debtor and Debtor-in-Possession
(“Merchandising”), HANCOCK FABRICS OF MI, INC., a Delaware corporation, as
Debtor and Debtor-in-Possession (“Fabrics MI”), HANCOCKFABRICS.COM, INC., a
Delaware corporation, as Debtor and Debtor-in-Possession (“Fabrics.com”),
HANCOCK FABRICS, LLC, a Delaware limited liability company, as Debtor and
Debtor-in-Possession (“Fabrics LLC”, and together with Parent, Merchandising,
Fabrics MI and Fabrics.com, each individually a “Borrower” and collectively,
“Borrowers”), HF ENTERPRISES, INC., a Delaware corporation, as Debtor and
Debtor-in-Possession (“Enterprises”), HF RESOURCES, INC., a Delaware
corporation, as Debtor and Debtor-in-Possession (“Resources”, and together with
Enterprises, each individually a “Guarantor” and collectively, “Guarantors”),
the financial institutions from time to time party to the Loan Agreement (as
hereinafter defined) as lenders (each individually, a “Lender” and collectively,
“Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as agent acting for and on behalf of the Lenders
(in such capacity, “Agent”).
W I T N E S S E T H:
     WHEREAS, Borrowers, Guarantors, Agent and Lenders have entered into
financing arrangements pursuant to which Agent and Lenders may make loans and
advances and provide other financial accommodations to Borrowers as set forth in
the Loan and Security Agreement, dated June 29, 2005, by and among Borrowers,
Guarantors, Agent and Lenders, as amended by Amendment No. 1 to Loan and
Security Agreement, dated as of July 26, 2005, Amendment No. 2 to Loan and
Security Agreement, dated as of December 31, 2005, Amendment No. 3 to Loan and
Security Agreement, dated as of April 25, 2006, Amendment No. 4 to Loan and
Security Agreement, dated as of June 14, 2006, Amendment No. 5 to Loan and
Security Agreement, dated as of October 31, 2006, and Amendment No. 6 to Loan
and Security Agreement, dated as of December 29, 2006, as further amended by the
Ratification and Amendment Agreement, dated March 22, 2007 (as amended hereby
and as may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced the “Loan Agreement”, and together with all
agreements, documents and instruments at any time executed and/or delivered in
connection therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated or replaced, collectively, the
“Financing Agreements”);
     WHEREAS, each Debtor has commenced a case under Chapter 11 of Title 11 of
the United States Code in the United States Bankruptcy Court for the District of
Delaware and has retained possession of its assets and each is authorized under
the Bankruptcy Code to continue the operation of its businesses as a
debtor-in-possession; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Debtors have requested that Agent and Lenders make certain
amendments to the Loan Agreement and Agent and Lenders are willing to agree to
such request, subject to the terms and conditions contained herein; and
     WHEREAS, by this First Ratification Amendment, Agent, Lenders and Debtors
intend to evidence such consent and amendments;
     WHEREAS, this First Ratification Amendment has been authorized by the
Bankruptcy Court pursuant to an Order entered by the Bankruptcy Court
authorizing Borrowers and Guarantors to execute and deliver this First
Ratification Amendment;
     NOW, THEREFORE, in consideration of the premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. DEFINITIONS.
          (a) Additional Definitions. As used herein, the following terms shall
have the meanings given to them below and the Loan Agreement and the other
Financing Agreements are hereby amended to include, in addition and not in
limitation, the following definitions:
               (i) “First Ratification Amendment” shall mean this Amendment
No. 1 to Ratification and Amendment Agreement and Amendment No. 7 to Loan and
Security Agreement, as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
               (ii) “BancorpSouth Deposit Account Control Agreement” shall mean
the Deposit Account Control Agreement, dated June 29, 2005, by and among Parent,
Bancorp South Bank and Agent, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
               (iii) “GOB Stores” shall have the meaning set forth in the Final
Order Under 11 U.S.C. §§ 105, 327, 328, 363, 365 and 554 (I) Authorizing Debtors
To Conduct Going-Out-Of-Business Sales And To Close Certain Stores,
(II) Authorizing The Assumption Of Consulting Agreement With And Retention Of
Consultant And (III) Granting Related Relief, dated April 5, 2007, as in effect
on the date hereof.
               (iv) “Nova” shall mean NOVA Information Systems, Inc.
               (v) “Nova Event” shall mean (i) the sending by Nova to Parent of
the notice of termination, dated March 2, 2007, with respect to the Processing
Agreement, (ii) the extension of the date of termination of the Processing
Agreement from time to time and the amendment and continuation of the Processing
Agreement, as the case may be, and (iii) the establishment of the $1,890,000
reserve held by Nova in accordance with the terms of the Processing Agreement
(in such form as such reserve may be held from time to time, including, without
limitation, cash on deposit, certificate of deposit or letter of credit).

2



--------------------------------------------------------------------------------



 



               (vi) “Processing Agreement” shall mean the Merchant Processing
Agreement, dated September 21, 2004, between Nova, Regions Bank and Parent, as
the same now exists and may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
          (b) Amendments to Definitions.
               (i) ERISA Event. All references to the term “ERISA Event” in the
Loan Agreement and the other Financing Agreements shall be deemed, and each such
reference is hereby amended, to add at the end thereof: “provided, that, the
following shall not constitute an ERISA Event: (i) the commencement of the
Chapter 11 Cases, (ii) the financial condition of the Borrowers and Guarantors
immediately prior to the Petition Date as disclosed to Agent and Lenders in
writing, or (iii) the delisting of the stock of Parent or any of its
Subsidiaries from the New York Stock Exchange.”
               (ii) Material Adverse Effect. All references to the term
“Material Adverse Effect,” “material adverse effect” and “material adverse
change” in the Loan Agreement and the other Financing Agreements, shall be
deemed, and each such reference in the Financing Agreements is hereby amended,
to add at the end thereof: “provided, that, the following shall not constitute a
material adverse effect: (i) the commencement of the Chapter 11 Cases, (ii) the
financial condition of the Borrowers and Guarantors immediately prior to the
Petition Date as disclosed to Agent and Lenders in writing, (iii) the delisting
of the stock of Parent or any of its Subsidiaries from the New York Stock
Exchange, or (iv) Borrowers closing certain of their store locations with the
prior written consent of Agent with respect to such store closures or as
provided in Section 3 of the First Ratification Amendment.”
          (c) Interpretation. For purposes of this First Ratification Amendment,
unless otherwise defined herein, all capitalized terms used herein shall have
the meanings assigned thereto in the Loan Agreement unless otherwise defined
herein.
     2. AMENDMENTS.
          (a) Limitation on Certain Fees. Section 7.4(b)(ii) of the Ratification
Agreement is hereby deleted in its entirety and the following substituted
therefor:
     “(ii) the aggregate amount of consulting fees payable by Borrowers for the
consultants (including Huron Consulting) retained by Borrowers at the request of
Agent shall not exceed $200,000 in any twelve (12) month period.”
          (b) Collateral Reporting.
               (i) Section 7.1(a)(ii)(C) of the Loan Agreement is hereby amended
by deleting such Section in its entirety and replacing it with the following:
     “a certificate of an authorized officer of the Administrative Borrower
certifying that sales and use tax collections, deposits and payments are
current.”

3



--------------------------------------------------------------------------------



 



               (ii) Section 7.1(a)(iii)(D) of the Loan Agreement is hereby
amended by deleting such Section in its entirety.
               (iii) Section 7.1(a)(iv) of the Loan Agreement is hereby amended
by deleting “fifteen (15)” and replacing it with “forty-five (45)”.
               (iv) Section 7.1(a)(v) of the Loan Agreement is hereby amended by
adding “reasonable” after the word “Agent”.
               (v) Section 7.1(a)(vi) of the Loan Agreement is hereby amended by
adding “reasonable” after the word “Agent”.
               (vi) Section 7.1(a)(vii) of the Loan Agreement is hereby amended
by adding “reasonably” after the word “shall”.
          (c) Inventory Covenants.
               (i) Section 7.3(a) of the Loan Agreement is hereby amended by
deleting “itemizing and” and replacing it with “reasonably”.
               (ii) Section 7.3(c) of the Loan Agreement is hereby amended by
adding “except as provided in Section 3 of the First Ratification Amendment”
after the word “Agent”.
          (d) Qualification as Certain Representations and Warranties.
Section 7.8(iv) of the Ratification Agreement is hereby amended to add at the
end thereof: “except as provided in Section 3 of the First Ratification
Amendment.”
          (e) Sale of Assets, Consolidation, Merger, Disabilities, Etc.
Section 7.10 of the Ratification Agreement is hereby deleted in its entirety and
the following substituted therefor:
     “7.10 Sale of Assets, Consolidation, Merger, Disabilities, Etc.
Notwithstanding anything to the contrary contained in Section 9.7(b) of the Loan
Agreement or any other provision of the Loan Agreement or any of the other
Financing Agreements, Borrowers and Guarantors shall not, directly or
indirectly, sell, transfer, lease, encumber, return or otherwise dispose of any
portion of the Collateral, including, without limitation, enter into any
agreement to return Inventory to any vendor, whether pursuant to section 546 of
the Bankruptcy Code or otherwise or, on and after the occurrence of an Event of
Default, assume, reject, assign or pledge as collateral security any real
property leasehold interest or use the proceeds thereof, without, in each
instance, the prior written consent of Agent (and no such consent shall be
implied, from any action, inaction or acquiescence by Agent or any Lender)
except for sales of Borrowers’ and Guarantors’ Inventory in the ordinary course
of their respective businesses, and except as provided in Section 3 of the First
Ratification Amendment.”
          (f) Waiver. Section 8.1 of the Ratification Agreement is hereby
deleted in its entirety and the following substituted therefor:

4



--------------------------------------------------------------------------------



 



     “8.1 Subject to the terms and conditions set forth herein, Agent and
Lenders hereby waive (A) the Event of Default arising under Section 10.1(a)(iii)
of the Loan Agreement as a result of the failure of Debtors to comply with the
provisions of Section 9.6(a)(i) of the Loan Agreement due to Debtors failure to
deliver to Agent by February 28, 2007 the unaudited consolidated financial
statements and unaudited consolidating financial statements for Parent and its
Subsidiaries for the fiscal quarters ending on or about April 29, 2006, July 29,
2006 and October 28, 2006, (B) the Event of Default arising under
Section 10.1(a)(iii) of the Loan Agreement as a result of the failure of
Borrowers to comply with the minimum Excess Availability covenant as set forth
in Section 9.19 of the Loan Agreement at various times prior to the date hereof,
(C) the Event of Default which may arise under Section 10.1(k) of the Loan
Agreement as a result of the sending by BancorpSouth Bank to Agent and
Administrative Borrower of the notice of termination, dated March 20, 2007, with
respect to the BancorpSouth Deposit Account Control Agreement, and (D) the Event
of Default arising under Section 10.1(i) or 10.1(j) of the Loan Agreement as a
result of the Nova Event (the foregoing clauses (A), (B), (C) and (D) are
collectively referred to herein as the “Subject Defaults”).
          (g) Events of Default.
               (i) Section 10.1(i) of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:
               “(i) any default (other than any default resulting from (A) the
commencement of the Chapter 11 Cases, (B) the financial condition of the
Borrowers and Guarantors immediately prior to the Petition Date as disclosed to
Agent and Lenders in writing, (C) the delisting of the stock of Parent or any of
its Subsidiaries from the New York Stock Exchange, or (D) Borrowers closing
certain of their store locations with the prior written consent of Agent with
respect to such store closures or as otherwise provided in Section 3 of the
First Ratification Amendment) by any Borrower or Guarantor under any agreement,
document or instrument relating to any Indebtedness owing to any person other
than Lenders, or any capitalized lease obligations, contingent indebtedness in
connection with any guarantee, letter of credit, indemnity or similar type of
instrument in favor of any person other than Lenders, in an amount in excess of
$750,000 which default continues for more than the applicable cure period, if
any, with respect thereto, or any default (other than any default resulting from
(A) the commencement of the Chapter 11 Cases, (B) the financial condition of the
Borrowers and Guarantors immediately prior to the Petition Date as disclosed to
Agent and Lenders in writing, (C) the delisting of the stock of Parent or any of
its Subsidiaries from the New York Stock Exchange, or (D) Borrowers closing
certain of their store locations with the prior written consent of Agent with
respect to such store closures or as otherwise provided in Section 3 of the
First Ratification Amendment) by any Borrower or Guarantor under any Material
Contract, which default continues for more than the applicable cure period, if
any, with respect thereto and/or is not waived in writing by the other parties
thereto or, other than in connection with the Nova Event, any Credit Card Issuer
or Credit

5



--------------------------------------------------------------------------------



 



Card Processor withholds payment of amounts otherwise payable to a Borrower to
fund a reserve account or otherwise hold as collateral, or shall require a
Borrower to pay funds into a reserve account or for such Credit Card Issuer or
Credit Card Processor to otherwise hold as collateral, or any Borrower shall
provide a letter of credit, guarantee, indemnity or similar instrument to or in
favor of such Credit Card Issuer or Credit Card Processor such that in the
aggregate all of such funds in the reserve account, other amounts held as
collateral and the amount of such letters of credit, guarantees, indemnities or
similar instruments shall exceed $750,000 or any such Credit Card Issuer or
Credit Card Processor shall debit or deduct any amounts in excess of $750,000 in
the aggregate in any fiscal year of Borrowers and Guarantors from any deposit
account of any Borrower;”
               (ii) Section 10.1(j) of the Loan Agreement is hereby amended to
add at the beginning thereof: “other than in connection with the Nova Event.”
               (iii) Section 10.1(k) of the Loan Agreement is hereby amended to
add at the end thereof: “unless (in the case of any of the foregoing), Borrower
or Guarantor shall have entered into arrangements with such person or other
persons within thirty (30) days of such failure.”
               (iv) Section 10.1(p) of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:
               “(p) Intentionally omitted.”
               (v) Section 10.1(r) of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor.
               “(r) the termination or non-renewal of the Financing Agreements
other than as provided for in the Financing Order.
               (vi) Section 10.1(t) of the Loan Agreement is hereby amended by
adding the following immediately prior to the period at the end of such Section:
“provided, that, Agent shall give notice of the Event of Default in accordance
with the Financing Order that shall identify such act, condition or event giving
rise to the Event of Default.”
               (vii) Section 10.1(w) of the Loan Agreement is hereby deleted in
its entirety and the following substituted therefor:
               “(w) the grant by any Person of a lien on or other interest in
any of the Collateral other than a lien or encumbrance permitted by Section 9.8
hereof or by the Financing Order or an administrative expense claim other than
an administrative expense claim permitted by the Financing Order or the
Ratification Agreement by the grant of or allowance by the Bankruptcy Court
which is superior to or ranks in parity with Agent’s security interest in or
lien upon the Collateral or their Superpriority Claim (as defined in the
Financing Order);

6



--------------------------------------------------------------------------------



 



               (viii) Section 10.2(a) of the Loan Agreement is hereby amended by
deleting the first sentence of such Section and replacing it with the following:
               “(a) At any time an Event of Default has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Guarantor, except as such notice or consent is
expressly provided for hereunder or under the Financing Order or required by
applicable law.”
          (h) Term. Section 13.1(c) of the Loan Agreement is hereby amended by
deleting the first sentence of such Section and replacing it with the following:
     “If for any reason this Agreement is terminated prior to the second
anniversary of the date of the Ratification Agreement, in view of the
impracticality and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of Agent’s and
each Lender’s lost profits as a result thereof, Borrowers agree to pay to Agent,
for the benefit of Lenders, upon the effective date of such termination, an
early termination fee in the amount equal to         .25% of Maximum Credit;
provided, that, such early termination fee shall not be payable if such
termination arises in connection with the Bankruptcy Court confirming a plan of
reorganization in the Chapter 11 Cases (which plan is in form and substance
acceptable to Agent) pursuant to which Agent is providing exit financing to the
reorganized Borrowers on terms and conditions acceptable to Agent.”
     3. CONSENT TO LIQUIDATION OF CERTAIN LEASEHOLD INTERESTS AND STORE
CLOSINGS. Notwithstanding any provision to the contrary contained in the Loan
Agreement or any Financing Agreement:
          (a) No consent of Agent or any Lender shall be required with respect
to either (i) the closing of a GOB Store or (ii) the sale or other disposition
of leasehold real property interests associated with a GOB Store.
          (b) No consent of Agent or any Lender shall be required with respect
to the closing of an additional thirteen (13) store locations (in addition to
the GOB Stores) to be selected by the Borrowers and Guarantors; provided, that,
if applicable, Agent’s consent shall be required to the sale of the leasehold
real property interests associated with such closed store.
          (c) No consent of Agent or any Lender shall be required in connection
with the closing of a store by Borrowers or Guarantors in which all inventory
and other assets of Borrowers or Guarantors located in such closed store are
moved to a new, operating store location; provided, that, if applicable, consent
shall be required to the sale of the leasehold real property interests
associated with the closed store.

7



--------------------------------------------------------------------------------



 



     4. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS. Borrowers and
Guarantors hereby represent, warrant and covenant with and to Agent and Lenders
as follows, which representations, warranties and covenants are continuing and
shall survive the execution and delivery of this First Ratification Amendment,
the truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a condition of the effectiveness of this First Ratification Amendment and
a continuing condition of the making or providing of any Loans or Letter of
Credit Accommodations by Agent and Lenders to Borrowers and Guarantors:
          (a) This First Ratification Amendment has been duly authorized,
executed and delivered by Borrowers and Guarantors and the agreements and
obligations of Borrowers and Guarantors contained herein constitute legal, valid
and binding obligations of Borrowers and Guarantors enforceable against
Borrowers and Guarantors in accordance with their respective terms.
          (b) No Event of Default or act, condition or event which with notice
or passage of time or both would constitute an Event of Default exists or has
occurred as of the date of this First Ratification Amendment.
     5. CONDITIONS PRECEDENT. The amendments contained herein shall only be
effective upon the satisfaction of each of the following conditions precedent,
each in a manner satisfactory to Agent:
          (a) Agent shall have received this First Ratification Amendment, duly
authorized, executed and delivered by Borrowers, Guarantors and the Required
Lenders;
          (b) The Bankruptcy Court shall have entered the Permanent Financing
Order authorizing Borrowers and Guarantors to execute and deliver this First
Ratification Amendment; and
          (c) No Default or Event of Default shall have occurred and be
continuing after giving effect to this First Ratification Amendment.
     6. ADDITIONAL EVENTS OF DEFAULT. The parties hereto acknowledge, confirm
and agree that the failure of a Borrowers or Guarantors to comply with the
covenants, conditions and agreements contained herein shall constitute an Event
of Default under the Loan Agreement and the other Financing Agreements (subject
to the applicable cure period, if any, with respect thereto provided for in the
Loan Agreement as in effect on the date hereof).
     7. MISCELLANEOUS.
          (a) Amendments and Waivers. Neither this First Ratification Amendment
nor any other instrument or document referred to herein or therein may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.
          (b) Binding Effect. This First Ratification Amendment shall be binding
upon and inure to the benefit of each of the parties hereto and their respective
successors and assigns.

8



--------------------------------------------------------------------------------



 



          (c) Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes of this
First Ratification Amendment.
          (d) Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this First
Ratification Amendment.
          (e) Counterparts. This First Ratification Amendment (i) may be
executed in separate counterparts, each of which when taken together shall
constitute one and the same agreement, and (ii) may be executed and delivered by
telecopier with the same force and effect as if it were a manually executed and
delivered counterpart. In making proof of this First Ratification Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Ratification
Amendment to be duly executed and delivered by their authorized officers as of
the date and year first above written.

                  BORROWERS
 
                HANCOCK FABRICS, INC., as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HF MERCHANDISING, INC., as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HANCOCK FABRICS OF MI, INC. , as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HANCOCKFABRICS.COM, INC. , as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HANCOCK FABRICS, LLC, as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

[SIGNATURES CONTINUE ON NEXT PAGE]

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                  GUARANTORS    
 
                HF ENTERPRISES, INC. , as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                HF RESOURCES, INC., as Debtor and Debtor-in-Possession
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                AGENT    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                LENDER    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                WELLS FARGO RETAIL FINANCE, LLC    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 